Currier, Judge,
delivered the opinion of the court.
The act of March 10, 1869 (Sess. Acts 1869, p. 66), entitled ‘‘An act in relation to swamp and overflowed lands,” enacts as follows (§1): “In order to convey to the different counties in the State of Missouri a complete title to all the swamp and overflowed lands which were granted and have been patented to the State of Missouri by an act of Congress entitled ‘ An act to enable the State of Arkansas and other States to reclaim' the swamp lands within their limits,’ approved September 28, 1850, the register of laiids. is -hereby directed to prepare a patent, or patents embracing all the SAvamp or overflowed lands lying Avithin the limits of the several counties of this State, conveying thereby all the title and interest in the State.of Missouri in and1 to such lands to the counties in which such lands may lie.”
*61This is a petition presented by the county of Ripley for a peremptory writ of mandamus, to be directed to the register of lands, requiring that officer, under the authority of the above-quoted provision of the act of March 10, 1869, to patent to the county of Ripley certain swamp and overflowed lands which do not lie within the limits of that county. The act directs the register of lands to patent the lands described in the act to the counties in which such lands lie or are situated. He is not empowered by the act to issue patents for lands lying in one county to a county other than that in which they are situated. But that is precisely what the relator asks may be done in this case; that is, that certain lands lying within the limits of Butler county may be patented .to the county of Ripley.
The petition avers that Ripley county is the owner of certain swamp lands lying within the limits of Butler county, and within the limits of that county as they have existed since 1864. If that is so, the county has at its command all requisite legal remedies for the enforcement of its rights. At all events, the act of March 10, 1869, confers upon the register of lands no authority to take jurisdiction of the subject and adjudicate upon the rights of rival claimants. He must look to the county lines as they existed at the date of the act, and be guided by them in the issue of patents to the respective counties, as the act directs him to do.
The writ will be denied.
The other judges concur.